DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Status of the Claims
The response and amendment filed 07/25/2022 is acknowledged.
Claims 1-13, 14-17 and 21 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
	Claim 1 has been amended to recite (B) one or more hydrophilic polysaccharides excluding deacylated gellan gum and iota carrageenan; and wherein (C) the starch or modified starch is a starch dispersion formed by subjecting a starch glue solution to ultrasonic treatment.

Rejections Withdrawn
The rejection of claims 1-5, 9-10 and 11-16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hiroshi, JP 2005170929 A (cited on Applicant’s IDS dated 12/02/2020) has been withdrawn in light of Applicant’s amendment.

Response to Arguments
Applicant’s arguments filed 07/25/2022 have been given full consideration but are unpersuasive. 
Applicant has argued the presently claimed invention has been clarified that the present invention does not comprise iota carrageenan. Applicant has argued the combined teachings of Hiroshi and Kato comprises iota carrageenan and a starch dispersion obtained by ultrasonically treating a starch paste solution as essential components. Applicant has argued that Kato teaches the combination of iota carrageenan and a starch dispersion obtained by ultrasonically treating a starch paste solution provides films exhibiting beneficial properties. Applicant has argued one cannot derive from Kato that a starch dispersion obtained by ultrasonically treating a starch paste solution would exhibit beneficial properties including excellent blocking resistance, elasticity, transparency and rapid disintegrability, of the present invention. 
This argument is unpersuasive.
The composition suggested by the combined teachings of Hiroshi and Kato does not require a combination of iota carrageenan and a starch dispersion formed by subjecting a starch glue solution to ultrasonic treatment. 
One skilled in the art would find the presently claimed invention obvious because Kato teaches improving capsule compositions similar to Hiroshi’s native gellan gum and modified starch base by adding a starch dispersion formed by subjecting a starch glue solution to ultrasonic treatment. 
It is acknowledged that Kato teaches a combination of iota carrageenan and a starch dispersion obtained by ultrasonically treating a starch paste solution provided a capsule shell exhibiting a high shell sheet strength, good adhesive property, improved blocking resistance, elasticity, transparency, and rapid disintegrability (Kato, e.g., 0012). 
However, these improved properties reported in Kato were obtained by improving a base capsule composition containing iota carrageenan and starch. For example, Kato, table 2, shows exemplary compositions (Example 7) and a comparative example (Comparative example 8). The comparative example is based on a combination of iota carrageenan and oxidized starch. Kato’s exemplary composition achieves improved shell strength and adhesive properties (Kato, e.g., 0131) by modifying the comparative composition with a starch dispersion derived from ultrasonic treatment of waxy corn starch (Kato, e.g., 0129-0130).     
Since Hiroshi teaches a base capsule composition comprising native gellan gum and a modified starch, the capsule composition of Hiroshi is comparable to the iota carrageenan and starch base composition of Kato. Therefore, the prior art of Kato contained a composition comparable to Hiroshi’s base capsule composition which had been improved in the same way as the claimed invention. The skilled artisan could have applied Kato’s improvement for iota carrageenan/starch capsule compositions to improve Hiroshi’s native gellan gum/starch capsule composition in the same way and the results would have been predictable since Hiroshi’s composition is useful for the same utility as Kato’s. The skilled artisan would have been motivated to apply Kato’s improvement to Hiroshi’s composition to obtain improved shell strength, adhesive properties, blocking resistance, elasticity, transparency and disintegrability reported in Kato.  

Applicant has argued Watanabe does not cure the deficiency in the teachings of Hiroshi and Kato argued with respect to claim 1. 
This argument is unpersuasive because the Examiner does not agree with the asserted deficiencies of Hiroshi and Kato for the reasons discussed previously. The teachings of Watanabe indicate that waxy corn starch subjected to moist heat treatment were known and used in capsule compositions like those of Hiroshi and Kato for improving the adhesiveness, blocking resistance, and disintegrability. Thus, Watanabe cures any deficiency in the teachings of Hiroshi and Kato with respect to the limitations of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, JP 2005170929 A (cited on Applicant’s IDS dated 12/02/2020) in view of Kato, US 20160175258.
Hiroshi teaches a soft capsule sheet (film) composition (claim 1), sheet (film), and soft capsule, comprising native gellan gum, starch, water (Hiroshi, e.g., Abstract, claims, pg. 2, ¶ 10, and examples). 
With respect to the limitation of (B) one or more hydrophilic polysaccharides excluding deacylated gellan gum, iota carrageenan or both: 
Hiroshi teaches the combination of native gellan gum and starch is superior to the combination of deacylated gellan gum and starch (Hiroshi, e.g., pp. 3-4, bridging paragraph and pg. 4, paragraph 1). 
Hiroshi teaches the combination of native gellan gum and starch is superior to the combination of kappa carrageenan and starch or iota carrageenan and starch (Hiroshi, e.g., pg. 4, paragraph 8: As shown in Table 5). Based on this teaching, one skilled in the art would have been motivated to exclude iota carrageenan and deacylated gellan gum from the composition.
Hiroshi teaches the composition further comprising carrageenan, or locust bean gum, each of which correspond to at least one or more hydrophilic polysaccharides (Hiroshi, e.g., examples 8-11). Hiroshi teaches the composition further comprising glycerin corresponding to the claimed plasticizer (Hiroshi, e.g., examples 8-11). Hiroshi teaches the composition may further contain a starch degradation product such as dextrin (Hiroshi, e.g., pg. 2, ¶ 19-21). Additionally, Hiroshi teaches the composition further comprising non-animal polymers, e.g., carrageenan, alginic acid, alginate, agar, gaur gum, xanthan gum, glucomannan gum, or galactomannan (Hiroshi, e.g., pg. 3 ¶ 1-4).These correspond to the claimed one or more hydrophilic polysaccharides (B).
Applicable to claim 2: Hiroshi teaches oxidized ether modified starch (Hiroshi, e.g., examples 8-11).
Applicable to claim 3-4, 11-13: Hiroshi teaches tapioca starch, corn starch, potato starch, rice starch, sago starch (Hiroshi, e.g., pg. 2, ¶ 12).
Applicable to claims 5 and 14-16: Hiroshi teaches ratios between the native gellan gum and the additional polysaccharides in the claimed range. For example, ratio of 1:1 native gellan gum to kappa carrageenan. See example 8. 
Hiroshi teaches a soft capsule film composition according to claim 1 but does not expressly teach a starch dispersion formed by subjecting a starch glue solution to ultrasonic treatment.
Kato teaches similar soft capsule film formulations including a combination of starch and other polysaccharides, where the starch in the formulation is a starch dispersion obtained by ultrasonically treating a starch paste solution (Kato, e.g., Abstract).
Kato teaches the ultrasonically treated starch results in films exhibiting beneficial properties including excellent blocking resistance, elasticity, transparency and rapid disintegrability (Kato, e.g., 0012-0014). Kato teaches capsule compositions similar to those of Hiroshi which comprise a starch dispersion formed by subjecting a starch glue solution to ultrasonic treatment of a waxy corn starch corresponding to the limitations of claims 1, 6, and 17.
The improved properties reported in Kato were obtained by improving a base capsule composition containing iota carrageenan and starch. For example, Kato, table 2, shows exemplary compositions (Example 7) and a comparative example (Comparative example 8). The comparative example is based on a combination of iota carrageenan and oxidized starch. Kato’s exemplary composition achieves improved shell strength and adhesive properties (Kato, e.g., 0131) by modifying the comparative composition with a starch dispersion derived from ultrasonic treatment of waxy corn starch (Kato, e.g., 0129-0130).     
Since Hiroshi teaches a base capsule composition comprising native gellan gum and a modified starch, the capsule composition of Hiroshi is comparable to the base composition of Kato. Therefore, the prior art of Kato contained a composition comparable to Hiroshi’s base capsule composition which had been improved in the same way as the claimed invention. The skilled artisan could have applied Kato’s improvement for iota carrageenan/starch capsule compositions to improve Hiroshi’s native gellan gum/starch capsule composition in the same way and the results would have been predictable since Hiroshi’s composition is useful for the same utility as Kato’s. The skilled artisan would have been motivated to apply Kato’s improvement to Hiroshi’s composition to obtain improved shell strength, adhesive properties, blocking resistance, elasticity, transparency and disintegrability reported in Kato.  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a soft capsule film composition as understood from Hiroshi using techniques known from Kato to improve Hiroshi’s capsule and film in the same way. Since Hiroshi already teaches a soft film composition comprising starch, the skilled artisan would have been motivated to employ the ultrasonically treated starch for the beneficial properties reported in Kato with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Kato demonstrates the improved result for similar soft capsule film compositions comprising hydrophilic polysaccharides, a plasticizer, and water and because the ultrasonically treated starch appears to contribute to solving adhesiveness issues reported in Hayashi.
Accordingly, the subject matter of claims 1-7, 9-12, 14-17 and 21 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

 Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, JP 2005170929 A (cited on Applicant’s IDS dated 12/02/2020) in view of Kato, US 20160175258 as applied to claims 1-7, 9-12, 14-17 and 21, and further in view of Watanabe, US 20170292011.
The teachings of Hayashi and Kato enumerated above apply here.
The combined teachings of Hiroshi and Kato teaches a soft capsule film composition according to claim 1, and Kato suggests capsule compositions further comprising a starch subjected to a moist heat treatment in the presence of a salt (Kato, e.g., 0133-0135, table 3) but do not expressly teach the composition comprising a combination of native gellan gum, a starch dispersion obtained by ultrasonically treating a starch paste solution, and further comprising starch subjected to moist heat treatment in the presence of a salt. 
Watanabe teaches similar soft capsule compositions comprising a waxy corn starch having undergone a heat-moisture treatment in the presence of a salt (Watanabe, e.g., Abstract, claims). This improves the strength and adhesiveness property of the film, thereby reducing the risk of base material being trapped in the bonded part of the shell (Watanabe, e.g., 0010). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a soft capsule film composition comprising starch as understood from Hiroshi and Kato using the techniques suggested by Watanabe to improve the composition in the same way. Since Hiroshi and Kato teach the composition containing modified starches, the skilled artisan would have been motivated to use a waxy corn starch having undergone heat-moisture treatment in the presence of a salt to reduce the risk of base material being trapped in the bonded part of the shell as suggested by Watanabe. The skilled artisan would have had a reasonable expectation of success because Watanabe indicates the treated starch retains desired properties including good blocking resistance, elasticity, transparency, and rapid disintegration. These properties appear to be the same offered by the starch dispersion formed by subjecting a starch glue solution to ultrasonic treatment as reported by Kato. This modification may be viewed as a combination of two known starches separately taught to improve adhesiveness and blocking resistance in capsule film formulations to arrive at a composition having the same properties.
Accordingly, the subject matter of claims 1 and 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615